El Juez Asociado Señor W¡ole,
emitió la opinión del tribunal. Francisco Angleró obtuvo en la Corte de Distrito de San *751Juan sentencia en rebeldía contra el municipio de Fajardo. A virtud de moción esta sentencia fué dejada sin efecto con-dicionalmente. La condición era que la parte demandada, debía pagar al demandante las costas y honorarios de abo-gado incurridos en el procedimiento. Posteriormente el de-mandante radicó un memorándum de honorarios de abogado ascendente a la suma de $100. La Corte de Distrito de San Juan concedió $50. El demandado apeló de esta resolución y el único fundamento de error es que el memorándum fué radicado demasiado tarde.
Este no es un procedimiento bajo el artículo 339 del Có-digo de Enjuiciamiento Civil. El pago de honorarios de abogado fué una condición impuesta al demandado antes de que tuviera derecho a proseguir el caso. Arce v. Am. R. R. Co. resuelto en junio 16, 1932, ante p. 662. Luego, la ley no fija período de tiempo determinado dentro del cual deba ra-dicarse el memorándum. Además el apelado hizo un cálculo en que trató de demostrar que el memorándum fué radicado dentro de los diez días concedidos por la ley para los casos de un memorándum de costas corriente, ,y no hallamos que estuviera equivocado.
En realidad este caso hubiera podido desestimarse por haber dejado el apelante de archivar un índice; mas como los autos son cortos, hemos preferido considerar el caso en sus méritos.

Debe confirmarse la resolutíión apelada.